                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


KUNITA SHELBY,                                     )
                                                   )
     Plaintiff,                                    )
                                                   )
v.                                                 )        NO. 3:18-cv-00611
                                                   )
PEOPLEREADY,                                       )        JUDGE CAMPBELL
                                                   )        MAGISTRATE JUDGE FRENSLEY
     Defendant.                                    )


                                              ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

19), which was filed on June 4, 2019. Through the Report and Recommendation, the Magistrate

Judge recommends Defendant’s Motion to Dismiss (Doc. No. 11) be granted, and this action be

dismissed. Although the Report advised the parties that any objections must be filed within 14

days of service, no objections have been filed.

         The Court has reviewed the Report and Recommendation, and concludes it should be

adopted and approved. Accordingly, Defendant’s Motion to Dismiss (Doc. No. 11) is GRANTED,

and this action is DISMISSED.

         This Order shall constitute the final judgment in this case pursuant to Fed. R. Civ. P. 58.

         It is so ORDERED.

                                                       ________________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE
